NO.    95-159
               IN THE SUPREMECOURT OF THE STATE OF MONTANA
                                        1995


IN RE THE MARRIAGE OF
MARGARETHAYES,
               Petitioner   and Respondent,
         and
ROBERT HAYES,
               Respondent   and Appellant.



APPEAL FROM:        District  Court of the Seventeenth Judicial  District,
                     In and for the County of Valley
                     The Honorable John McKeon, Judge presiding.


COUNSELOF RECORD:
               For Appellant:
                      Robert D. Morrison,      Attorney    at Law,
                      Whitefish, Montana

               For Respondent:
                      Matthew W. Knierim;      Christoffersen    & Knierim,
                      Glasgow, Montana



                                     Submitted     on Briefs:    August    17, 1995
                                                     Decided:        September   13, 1995
Filed:
Justice       W. William          Leaphart          delivered          the Opinion               of the Court.

         Robert       Hayes appeals                from     the     January         5,      1995 Findings                      of
Fact,       Conclusions          of Law and Judgment of the Seventeenth                                         Judicial
District         Court,     Valley        County.          We affirm.
         The following            issue        is raised          on appeal:
      Was the District                   Court's  distribution                 of the marital    estate
an abuse of discretion                   and/or not supported                 by substantial  credible
evidence?
         This is the third               time this         case has been before                        this      Court         on
appeal.          Margaret        Hayes         (Margaret)         and Robert          Hayes            (Robert)          were
married        on     December           29,     1959.          No children               were         born        of         the
marriage.             A Decree       of        Dissolution            was entered               by the          district
court       on May 29,           1992.         No written          property         settlement                 agreement
was prepared            or timely          filed      with       the decree.               On appeal,                  Robert
argued       that     because the agreement                     was never         reduced         to writing,                  as
required         by    § 40-4-201,             MCA, the           case     should         be remanded                   for     a
property         distribution            determination             in accordance                with         § 40-4-201,
MCA. This           Court agreed.              In re Marriage              of Hayes (1993),                    256 Mont.
266,       846 P.2d 272 (Hayes I).
           On remand,       the district              court       entered         an Amended Findings                          of
Fact       and      Conclusions           of       Law.         Although          this          amended version
contained           parts   of the original                 transcript            verbatim,             it     still          did
not     contain        a written         property          agreement.             On the          second appeal,
this     Court      held that       the district              court       erroneously             relied         upon the
oral       agreement        of    the      parties.             Again,       this         Court        reversed               and
remanded,           directing        the        district          court      to     try         the     case           on the
merits       and dispose            of     the      property          according            to     the         applicable
                                                            2
statutory          criteria.            In re Marriage                  of Hayes (19941,                  264 Mont.          350,
871 P.2d 913 (Hayes II).

          On remand after                   Hayes     II,      the District                 Court       considered            and
addressed          the statutory               criteria            set forth          in §§ 40-4-201                  and -202,
MCA, in reaching                  an equitable               distribution                of the marital                 estate.
The standard              of review           employed by this                      Court       in marital             property
division         cases is whether                the district                 court's           findings         of fact      are
clearly         erroneous.                  In re Marriage                  of McLean/Fleury                     (1993),      257
Mont.      55, 61,         849 P.2d 1012,                   1015.
          In its       Findings             of Fact         and Conclusions                  of Law and Judgment,
the District              Court       addressed           the age, station,                     health,          and welfare
of the         parties,         as well          as the            sources          of    the marital                 property.
Further,         the District                Court     identified              the property               that        comprises
the marital            estate         and valued            the property.                   Finally,          the District
Court          equitably              divided          the          marital              property           and          awarded
maintenance            to Robert.
          When there            is     substantial              credible             evidence          to     support         the
court's         findings          and judgment,               this          Court    will        not alter            the trial
court's         decision          unless         there        is       an abuse of discretion.                             In re
Marriage         of Maedje             (1994),        263 Mont.              262,        266,     863 P.2d 580,              583.
          In    this       case,        the     Findings               of    Fact        Conclusions             of     Law and
Judgment indicate                    that     the court            considered             the evidence                presented
by the parties.                   For example,              the District                 Court     stated         that     since
the order          of March 30, 1992, Margaret                                 has had complete                   management
authority           over       the     ranch         operations.                The court              also       found      that
Robert         recently        underwent             surgery           to remove a cancerous                      tumor,      and

                                                                   3
that     although           he is satisfactorily                  recovering          from the           surgery,          he
will       have      physical             limitations              that      may       preclude                him     from
undertaking           vigorous            physical         activity.               Based on the                  age and
physical          health       of the parties,              the court             found         that     it     would      be
impractical           for      either       of them to             consider          other         employment           and
career      opportunities.
         Taking       all      of these         factors      into         account,        the District               Court
proceeded          to value           and to equitably                 divide       the marital                property.
To maintain           a viable           ranching        operation,          the District                Court       found
that      the real          property       must remain             as a single            unit.          One parcel,
the Miller          place,        is the hay base,              while        the remaining               parcels        are
the pasture          base for            the farm and ranch                 operations.                 Margaret        has
successfully           managed the ranch operations,                              thus,     the court            awarded
the ranch properties                     to Margaret.           Since the ranch properties                             went
to Margaret,           the court           did    not divide              the properties,                rather,        the
court      awarded           Robert       a cash        distribution              over      time.             The court
noted      that      this       installment          payment           arrangement              may also         benefit
Robert       by      shielding            him     from      potential             medical          creditors            and
helping       him to           better      plan      for     his       future        needs.             Finding        that
Robert      lacks           sufficient          property          to      provide         for     his         reasonable
needs,       and       is      unable        to     support            himself        through            appropriate

employment,           the court           also    awarded him maintenance,                             pursuant        to §
40-4-203,          MCA.
          This Court           will      not disturb         an equitable             apportionment                  of the
marital       assets         when it       is clear        that        the district              court        was acting
within      its      discretion.                In re Marriage               of     Danielson             (19921,       253

                                                            4
Mont.     310,    319,     833 P.2d 215,        221.     Here,       the District           Court     did
not abuse its          discretion,         and the record        indicates          that     the court
conscientiously           considered        the needs of the parties                and the nature
of the marital         property.       There is substantial             credible           evidence      in
the     record    to     support     the    findings     and judgment          of     the     District
Court.
         Affirmed.
         Pursuant      to Section      I,    Paragraph     3(c),      Montana Supreme Court
1995 Internal          Operating      Rules,    this   decision        shall    not be cited             as
precedent        and shall     be published       by its    filing      as a public           document
with     the Clerk       of the Supreme Court            and by a report             of its      result
to Montana Law Week, State                  Reporter     and West Publishing                 Company.




We concur:




                                                   5